t c memo united_states tax_court carlos londono petitioner v commissioner of internal revenue respondent docket no 11792-o1l filed date tommy ek swate for petitioner brook d remick for respondent memorandum opinion swift judge petitioner seeks our review under sec_6330 a of an adverse appeals_office collection action determination respondent and petitioner cross move for summary_judgment on all issues unless otherwise indicated all section references are to the internal_revenue_code for the years in issue background the following facts are established by the record on date respondent in connection with petitioner’s unpaid assessed federal_income_tax liabilities for and in the total cumulative amount of dollar_figure including penalties and accrued interest issued to petitioner a notice_of_intent_to_levy in conformity with the notice requirements of sec_6330 on date petitioner requested a collection hearing before respondent’s appeals_office regarding respondent’s proposed levy as of date petitioner had not filed his federal_income_tax returns for through in the fall of respondent’s appeals_office mailed to petitioner and to petitioner’s representative a number of letters inviting petitioner to a face-to-face meeting to discuss respondent’s proposed levy rather than attend a meeting with respondent’s appeals_office petitioner’s representative talked to respondent’s appeals_office over the telephone and on date petitioner submitted to respondent’s appeals_office an alternative to respondent’s proposed levy namely an offer_in_compromise under petitioner’s offer_in_compromise petitioner offered to pay a total of only dollar_figure in monthly installments of dollar_figure each in full compromise of petitioner’s cumulative total outstanding federal_income_tax liabilities for through of dollar_figure in a number of significant respects petitioner’s offer_in_compromise is incomplete in late petitioner filed with respondent his delinquent federal_income_tax returns for through three of petitioner’s above-mentioned federal_income_tax returns were not filed until after respondent had issued audit summonses with regard thereto on date respondent’s appeals officer sent a letter to petitioner’s representative offering to meet regarding the proposed levy and offer_in_compromise petitioner’s representative declined to meet with respondent’s appeals officer but on date petitioner’s representative did call respondent’s appeals officer and discussed with her petitioner’s offer_in_compromise on date respondent’s appeals officer forwarded petitioner’s offer_in_compromise to an offer group within respondent’s organization that reviews offers in compromise on date after reviewing financial information that petitioner had submitted respondent’s offer_in_compromise specialist calculated that petitioner likely could afford to make q4e- monthly installment payments over months and pay off the full cumulative total of the taxes petitioner owed for and the years to which respondent’s levy relates as well as for through a cumulative total of dollar_figure respondent’s appeals officer also noted that for the prior years petitioner had a poor compliance history with regard to the filing and payment of his federal_income_tax liabilities and that petitioner as of date still was not current with regard to his federal_income_tax liabilities namely petitioner’s federal_income_tax return had not yet been filed and petitioner’s estimated_tax payments for were not current on date respondent’s appeals officer discussed on the telephone with petitioner’s representative petitioner’s offer_in_compromise and explained that the offer_in_compromise could not be approved because petitioner’s financial information did not demonstrate a genuine doubt as to collectibility of the taxes owed and because of petitioner’s then current and long history of delinquency with regard to his federal_income_tax liabilities on date petitioner filed with respondent’s appeals_office his federal_income_tax return and additional financial information respondent’s appeals officer reviewed the additional financial information submitted by petitioner and concluded that - - petitioner still had not established sufficient doubt as to collectibility of the full taxes due and that petitioner’s offer_in_compromise should be rejected on date the appeals officer’s manager reviewed and approved the rejection of petitioner’s offer_in_compromise and signed the form 5402-c appeals transmittal_memorandum and case memo on date respondent issued to petitioner the notice_of_determination rejecting petitioner’s offer_in_compromise and sustaining respondent’s proposed levy therein respondent explained among other things as follows your request for a collection_due_process_hearing stated that you would be filing returns for the taxable years so that an offer could be considered these returns were all filed in after you filed your request fora collection_due_process_hearing three of these returns were filed only after a summons was issued for all books_and_records in your possession relating to your income and expenses for those years you filed your return for the tax_year in date the financial information that was provided during the offer investigation shows that you have the ability to full pay the liabilities thus you do not qualify for an offer_in_compromise doubt as to collectibility an installment_agreement was not considered an appropriate alternative to the levy action due to your past lack of compliance and credit problems the proposed levy action is appropriate in your case it balances the need of the government to efficiently collect taxes with your concerns of intrusiveness your past compliance history does not demonstrate a good_faith effort to comply with the tax laws other than by enforcement actions such as the proposed levy xk kek petitioner does not deny the facts relating to the late filing of his federal_income_tax returns and his history of noncompliance with his federal_income_tax filing and payment obligations on date petitioner filed his petition herein discussion at no point herein has petitioner challenged the amount of his underlying federal_income_tax liabilities for the years in issue where the issue of the underlying tax_liability is not before the court in connection with a collection hearing the court reviews respondent’s appeals_office determination only for abuse_of_discretion 118_tc_488 114_tc_604 114_tc_176 respondent argues that summary_judgment is appropriate on the ground that the undisputed facts establish that petitioner was not in current compliance with his federal_income_tax liabilities and that respondent’s determination to reject petitioner’s offer_in_compromise did not constitute an abuse_of_discretion we agree petitioner’s history of noncompliance the late filing of his federal_income_tax return for and the delinquency on - his estimated_tax payments for establish petitioner’s failure to be in current compliance with his federal_income_tax liabilities and support respondent’s determination to disapprove of petitioner’s offer_in_compromise relying on respondent’s temporary regulations under sec_7122 petitioner asserts that respondent’s appeals officer prior to rejecting petitioner’s offer_in_compromise failed to have her proposed rejection of the offer_in_compromise reviewed by an independent reviewer see sec_301_7122-1t e temporary proceed admin regs fed reg date petitioner apparently believes that respondent’s appeals officer manager who reviewed the appeals officer’s determination to reject petitioner’s offer_in_compromise does not qualify as an independent reviewer under the above statute and regulation to the contrary in the context of a collection hearing before respondent’s appeals_office the prescribed independent administrative review of a proposed rejection of an offer_in_compromise generally is to be performed by an appeals manager which in this case occurred on date administration internal_revenue_manual cch sec f at big_number date promulgated under the legislative authority of sec_7122 administration internal_revenue_manual cch sec f at big_number date among other things continued --- - in light of our resolution of respondent’s motion for summary_judgment other arguments made by petitioner need not be decided the determination of respondent’s appeals officer properly verified that the requirements of applicable law and administrative procedures have been met considered the issues raised by petitioner and balanced the need for efficient collection_of_taxes with the legitimate concern of petitioner that the collection action be no more intrusive than necessary as stated in the attachment to the notice_of_determination the appeals officer considered all three of these factors under sec_6330 respondent’s appeals officer did not abuse her discretion under sec_6330 further no evidence suggests any impropriety in the review by the appeals manager of the appeals officer’s rejection of petitioner’s offer_in_compromise ' continued provides as follows the independent administrative review required for rejected offers in compromise will not be done by compliance on a cdp case the reguired independent review is done by the review of the appeals manager and signing of the form_5402 --- - we shall grant respondent’s amended motion for summary_judgment and we shall deny petitioner’s amended motion for summary_judgment an appropriate order and decision will be entered
